Citation Nr: 1232959	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-27 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral eye disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for right leg disability. 

3.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew an August 2006 request for a Board hearing in September 2006.  The case was remanded by the Board in April 2011.

The issue of new and material evidence to reopen a claim of service connection for right leg disability, and the issues of service connection for back disability and for eye disability (under a merits analysis) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for eye disability in August 1994.  The Veteran did not appeal, nor was new and material evidence received within one year.

2.  Certain evidence received since the final August 1994 decision denying service connection for eye disability relates to an unestablished fact necessary to substantiate the claim which is neither cumulative nor redundant of evidence previously considered has been received to reopen the claim.


CONCLUSIONS OF LAW

1.  The August 1994 RO decision denying service connection for eye disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The criteria to reopen the claim for service connection for eye disability based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence, eye disability

The RO denied service connection for eye disability claim in August 1994.  The Veteran was notified of this decision and of his appellate rights by letter dated in August 1994.  He did not appeal.  Moreover, new and material evidence was not received within one year.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO indicated that the Veteran had defective distance visual acuity which was correctable and which was a constitutional or developmental abnormality and because blurred left eye vision was not considered to be a disability without an underlying disease or pathology.  

At the time of the August 1994 decision, the Veteran had claimed that he had blurred vision in 1986, and that he had eye problems currently.  There were service medical records showing refractive error of the Veteran's eyes but no eye diseases or injuries.  Moreover, there was no evidence of a post-service eye disease or injury diagnosis.  

Since then, an October 2003 private medical record showing that the Veteran wears glasses was submitted.  In January 2005 and August 2006, the Veteran indicated that he felt that his visual problems were caused by in-service gas or mustard gas exposure while in a gas chamber during chemical warfare training, as he had had a severe chemical reaction to the gas.  In April 2006, the Veteran indicated that he had a bilateral eye injury.  A July 2010 VA medical record shows assessments of primary open angle glaucoma, myopia, and corneal epithelial abrasion.

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain evidence submitted since the final August 1994 decision denying service connection for eye disability is sufficient to reopen the claim.  The Veteran had previously reported that he had had blurry vision during service, but he had not reported that he had had an eye disease or injury.  Since he applied to reopen, he has indicated that he had bilateral eye injuries in service, from gas exposure while in a gas chamber.  The statements from the Veteran since he applied to reopen his claim in January 2005 are new and material.  38 C.F.R. § 3.156(a); Shade, supra (finding that a reopening request "does not require new and material evidence as to each previously unproven element of a claim").  Moreover, the evidence had previously not shown an acquired eye disability, but now, such is shown.  The July 2010 treatment record reports that the Veteran has glaucoma and that he had a corneal abrasion.  Since new and material evidence has been received, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Final appellate review of the matter of service connection for bilateral eye disability, on its merits, is deferred until after completion of action ordered in the remand section below.  

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed in the following remand.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). 


ORDER

The application to reopen a claim for service connection for bilateral eye disability is granted.  To this extent only, the appeal is allowed.  


REMAND

At the time of the Board's August 2011 remand, it was noted that there was some question as to whether all of the Veteran's service treatment records had been obtained as an August 1994 rating decision made mention of the fact that there may be missing records.  The Veteran had contended that he had been treated for a fractured leg at the Muenchweiler Army Health Clinic, in Muenchweiler, Germany, in 1986.  The Board directed the RO to attempt to obtain any additional service treatment records, to specifically include any records and/or X-ray reports from the Muenchweiler Army Health Clinic.  In January 2012, the National Personnel Records Center indicated that searches of Muenchweiler Army medical facility for 1986 were conducted, but no records were located.  Subsequently, in May 2012, the Veteran reported that records of 1986 right leg treatment could be located at the U.S. Army's Landstuhl Regional Hospital which is in Landstuhl, Germany, a different location than the Muenchweiler, Germany facility.  In view of this new information from the Veteran, the Board believes that an additional effort should be made to locate and obtain any additional service treatment records.  Since it is possible that any additional treatment records could also be pertinent to the other issues on appeal, the Board believes that appellate review of any issues on their merits would not be appropriate at this time.  

The Board had found that a VA examination was warranted for the Veteran's back disability claim in August 2011.  An examination was conducted.  However, if any additional service treatment records showing back problems are obtained as a result of this remand, an addendum to that examination report, as indicated below, should be obtained, to ensure a thorough and complete VA examination report.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet.App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough examination of the Veteran that takes into account the records of prior examinations and treatment).

Records obtained since the Board's August 2011 remand include a July 2011 VA medical record showing assessments of primary open angle glaucoma, myopia, and corneal epithelial abrasion.  Additionally, the Veteran has alleged that there were eye injuries in service, associated with gas chamber exposure to gases.  In light of the low standard of McLendon, a VA examination is now necessary for the Veteran's eye disability claim, as indicated below.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request any additional service treatment records, to specifically include any records and/or X-ray reports from the U.S. Army's Landstuhl Regional Medical Hospital in Landstuhl, Germany.  

2.  Thereafter, if any additional service treatment records showing back trouble are received, the RO return the Veteran's May 2011 VA examination report to the examiner who examined him at that time, or to another examiner.  Based on the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that any current back disorder had its onset during active service or is related to any in-service disease or injury, including the complaints documented in service records in January 1983 and September 1985, and any new service treatment records received.  The examiner should provide a rationale for the opinion.

3.  Regardless of whether any additional service treatment records are received, the RO should also schedule the Veteran for a VA eye examination to address the nature and etiology of all eye disorders present.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be performed.  

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that any current eye disorder had its onset during active service or is related to any in-service disease, injury, or event, including gas chamber exposure to gas (which should be accepted as having occurred in service).  Any disorders which are merely refractive error of the eye, without any underlying disease or injury causing them, should be identified.  The examiner should provide a rationale for the opinions.

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should review the expanded record and readjudicate the issues on appeal.  The Veteran and his representative should be furnished a supplemental statement of the case addressing any issue which remains denied.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


